Citation Nr: 1212411	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  05-32 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for autonomic neuropathy, dysautonomia, and bradycardia with pacemaker.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development. 

In March 1995, the Veteran experienced a syncopal episode with sinus arrest and chest pain, for which he underwent cardiac catherization with dual chamber pacemaker implantation, without sequale.  By a rating decision in May 2004, the RO established service connection for autonomic neuropathy, dysautonomia, and bradycardia with pacemaker, and assigned a 10 percent disability rating, effective April 24, 2001.  The Veteran appealed for a higher rating.  

The Veteran's service-connected heart disability has been rated under the provisions of Diagnostic Codes 7015-7018 (2011).  Under Diagnostic Code 7018, implantable cardiac pacemakers are rated as 100 percent disabling for two months following hospital admission for implantation or re-implantation.  Thereafter, they are rated as supraventricular arrhythmias (Diagnostic Code 7010), ventricular arrhythmias (Diagnostic Code 7011), or atrioventricular block (Diagnostic Code 7015), with a minimum 10 percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code 7018 (2011).

Under Diagnostic Code 7015, concerning atrioventricular block, a 100 percent evaluation is warranted where there has been chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7015 (2011).

On VA heart examination in December 2010, the examiner noted dyspnea, fatigue, and dizziness at the lowest level of activity, with a reported workload of 1-3 METs with activities such as eating, dressing, showering, or slow walking.  The examination report notes that the following diagnostic tests were performed:  2Decho and holter monitor.  However, the examination report does specifically list a test for METs as part of the examination.  Accordingly, it appears that the MET results reported were an estimate of the Veteran's MET level, as opposed to actual test results.  

For rating cardiac disabilities that use METs as a criterion, MET testing is required in all cases except when there is a medical contraindication, when the left ventricular ejection fraction has been measured as 50 percent or less, or when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year.  The Board cannot identify in the examination report any finding or opinion indicating that METs testing was contraindicated.  The examiner noted that the 2Decho showed concentric left ventricle hypertrophy with dilated left atrium, normal left ventricular systolic function with 60 percent left ventricular ejection fraction, and there was no history of chronic or congestive heart failure.  38 C.F.R. § 4.100(b)

Moreover, the reported METs scores on examination appear inconsistent with other evidence of record, including other examination findings.  The examiner determined that the Veteran's disability was productive of moderate functional limitation.  That finding of moderately decreased functional capacity is evidence that the Veteran's workload at which fatigue set in was not so low as to correspond to 3 METs or less.  Additionally, the records for the period on appeal show a normal heart rhythm with no gallops, murmur, palpitations, tachy palpitations, or edema.  A March 2011 VA clinical treatment report noted normal echocardiogram and benign holter monitor in 2010.  At the time, the Veteran denied exertional symptoms and the clinician noted normal left ventricular ejection fraction and normal sized left ventricle.  Reportedly, the Veteran was to start on an exercise program.

When medical evidence is inadequate or incomplete, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In light of the mandates of the rating criteria, the Board reluctantly concludes that the current examination is incomplete for purposes of rendering a final determination with respect to the Veteran's claim.  Accordingly, another examination is necessary. 

Finally, a review of the claims file shows that the most recent VA medical records are dated in March 2011.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since March 2011. 

2.  Schedule the Veteran a VA heart examination to determine the symptoms and severity of his service-connected autonomic neuropathy, dysautonomia, and bradycardia with pacemaker.  The examiner must review the claims file and must note that review in the report.  All tests and studies deemed necessary by the examiner should be performed.  The examiner is asked to address the following:

(a) If medically feasible, the Veteran should be afforded an exercise stress test.  The level of METs that results in dyspnea, fatigue, angina, dizziness, or syncope should be reported.  

(b) If MET testing cannot be performed for medical reasons, then the examiner must make a specific finding that it is medically contraindicated, and must give an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing, or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope. 

(c) To the extent possible, the examiner is asked to review the medical and lay evidence of record from 2001 to 2010, and provide an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing, or shoveling snow) that resulted in dyspnea, fatigue, angina, dizziness, or syncope, from 2001 to 2010.  If feasible, the examiner should indicate whether the evidence is consistent with periods of varying MET levels.

(d) The examiner should also comment as to the presence of the following: (i) any evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; (ii) any left ventricular dysfunction (in percentage terms of ejection fraction); (iii) the frequency and duration of any episodes of congestive heart failure; and (iv) any requirement for continuous medication.





3.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

